


Exhibit 10.100

 

December 29, 2014

 

Dear Jim,

 

We are pleased to make the following offer of employment:

 

Title and Duties

 

We will employ you to perform services for Clean Energy as Senior Advisor to the
CEO.  You agree to devote all of your business time, attention and energy to the
performance of your duties as Senior Advisor to the CEO, subject to the
direction and control of Clean Energy’s Chief Executive Officer and the policies
of Clean Energy.

 

You shall to the best of your ability make every effort to manage your
responsibilities as Senior Advisor to the CEO. In this role, your
responsibilities will include, but not be limited to, assisting the NTT’s
efforts in collaborating with shippers, for-hire carriers and private fleets to
adopt natural gas fleets in their respective supply chains and operations, and
performing such other duties as may be assigned to you from time to time.

 

You will report directly to the CEO, and work in close coordination with the
National Trucking Team leadership.

 

It is important for you to know that only the President and CEO and Executive
Officers of Clean Energy are authorized to enter into contracts on behalf of the
company.  Therefore, before proposing a contract to a third party, it must first
be reviewed and approved by the Company’s CFO or the President and CEO.

 

Compensation

 

Salary

 

As compensation for your services, you will be paid an annual salary of
$200,000, which will be paid bi-weekly (“Base Salary”).  Your position qualifies
as salary exempt.

 

Incentive Compensation

 

You will also be eligible for discretionary incentive compensation pursuant to a
program to be developed by the CEO no later than January 30, 2015 (the
“Incentive Compensation”).

 

--------------------------------------------------------------------------------


 

Benefits

 

You will continue to be eligible to participate in Clean Energy’s benefit
programs.  Please refer to the Clean Energy Benefits Handbook for details.  Your
benefits will include 25 business days of paid vacation per calendar year. 
Clean Energy reserves the right to change any of its benefit programs in its
sole and absolute discretion.

 

Vehicle

 

While this agreement remains in force, Clean Energy shall provide you with a
compressed natural gas operated automobile.  Clean Energy shall pay all
operating expenses of any nature whatsoever with regard to such automobile. 
Clean Energy shall also procure and maintain in force an automobile liability
insurance policy on such automobile, with such coverage including you, for
comprehensive with extended coverage, collision of actual cash value, and for
bodily injury, death or property damage, with a combined limit of no less than
$5,000,000 for bodily injury and for property damage, plus coverage or any
excess liability under the Clean Energy’s umbrella liability policy in place
from time to time.

 

Reimbursement for Necessary Business Expenses

 

Clean Energy will reimburse you for reasonable and necessary business and travel
expenses incurred in the performance of your duties, provided that for each
business and travel expense, it is a proper deduction on the federal and state
income tax return for the Company and you present Clean Energy with adequate
documentation (e.g. detailed receipt or paid bill) which sets forth the date,
place and amount of the expenditure, an explanation of the business purpose for
the expenditure, and the names, occupations, addresses and other information
sufficient to establish a business relationship to Clean Energy concerning each
person who was entertained and any other documentation required in the future by
the Internal Revenue Service.

 

No Conflicts of Interest

 

While you are employed by Clean Energy, you shall not directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other representative
capacity, engage or participate in any business that would create a conflict of
interest with your work for Clean Energy without obtaining Clean Energy’s signed
authorization in advance of any such activities.

 

--------------------------------------------------------------------------------


 

Adherence to Company Policies

 

You agree to abide by all company policies that are issued by the company during
your employment, including the following policies, which are attached and
incorporated hereby reference: confidentiality policy relating to company
information, and arbitration agreement.

 

Termination of Agreement

 

It is anticipated that you will perform services as Senior Advisor to the CEO
through and including December 31, 2016.  Notwithstanding the foregoing
statement, you and Clean Energy agree that either you or Clean Energy may
terminate the employment relationship at any time.

 

If your services as Senior Advisor to the CEO are terminated by Clean Energy
without Cause prior to December 31, 2016, you will be entitled to receive a
payment (less applicable taxes and withholdings) equal to the sum of (i) the
remaining Base Salary you would have received if you had been employed by Clean
Energy through December 31, 2016 and (ii) the earned, but unpaid, Incentive
Compensation as of the date of termination.

 

“Cause” shall mean dishonesty; conviction of embezzlement, fraud or other
conduct which would constitute a felony; willful unauthorized disclosure of
confidential information; failure, neglect of or refusal to substantially
perform the duties of employment; or any other act or omission which is a
material breach of the Company’s policies regarding employment practices or the
applicable federal, state and local laws prohibiting discrimination or which is
materially injurious to the financial condition or business reputation of the
Company.

 

No Solicitation

 

You agree that, during the period beginning on the date of the termination of
your employment with Clean Energy (either voluntarily or involuntarily) and
ending on the second (2nd) anniversary of such date (the “Non Solicitation
Period’), your will not directly or indirectly, either for you or any other
person, contact, approach, or solicit for the purpose of offering employment to
(whether as an employee, consultant, agent, independent contractor, or
otherwise) any person employed by Clean Energy or any of its affiliates at any
time before termination of your employment or during the Non Solicitation
Period.  Notwithstanding the foregoing, nothing contained herein shall prevent
you from dealing with prospective employees or customers who respond to
advertisements of general circulation to the public.

 

If this offer is acceptable to you, please acknowledge your acceptance of the
terms and condition of employment by signing in the space provided below, as
well as executing any attachments and/or enclosures as requested above, and
return them in the enclosed self-addressed envelope.   This offer will remain in
effect through December 31, 2014 and will be officially withdrawn at close of
business on that day.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

 

 

/s/ Andrew J. Littlefair

 

 

 

 

 

Andrew J. Littlefair

 

President & CEO

 

 

I have read this letter and accept the offer of employment on the terms and
conditions set forth herein.

 

 

Date:

December 29, 2014

 

By:

/s/ James N. Harger

 

 

 

 

James N. Harger

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

I will not use or disclose during or after my employment, except as authorized
by Clean Energy (“Company”) in the performance of my duties, Company Information
that I have or will acquire (whether or not developed by me) during my
employment by Company, its predecessor companies, and their subsidiaries or any
companies, joint ventures or other operations in which Company has any interest.

 

The term “Company Information” as used in this Agreement means (a) information
or any item of knowledge owned, acquired, or developed by Company not generally
known in the relevant trade or industry, the use of which confers a competitive
advantage over those that do not use or possess it including without limitation
confidential information or knowledge about Company’s products, processes,
services, research, exploration, reserves, engineering, manufacturing
operations, computer programs, marketing, business plans, and methods of doing
business; (b) other information or knowledge in Company’s possession, whether
technical, business, or financial, the use or disclosure of which might
reasonably be construed to be contrary to the interest of Company; and
(c) information received from third parties under confidential conditions or
with a restriction on use or disclosure.

 

I agree that upon termination of my employment for any reason I will turn over
to Company all tangible embodiments of Company Information that I have in my
possession and my obligations not to use or disclose Company Information will
continue except that when Company Information becomes generally available to the
public other than by my acts or omissions, it is no longer subject to the
restrictions provision.

 

 

Date:

December 29, 2014

 

By:

/s/ James N. Harger

 

 

 

 

James N. Harger

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

Agreement to Individually Arbitrate Any Disputes (“Arbitration Policy”)

 

Any controversy, dispute or claim between any employee and the Company, or its
officers, agents or other employees, shall be settled by binding arbitration, at
the request of either party.  The arbitrability of any controversy, dispute or
claim under this policy shall be determined by application of the substantive
provisions of the Federal Arbitration Act (9 U.S.C. sections 1 and 2) and by
application of the procedural provisions of the California Arbitration Act. 
Arbitration shall be the exclusive method for resolving any dispute; provided,
however, that either party may request provisional relief from a court of
competent jurisdiction, as provided in California Code of Civil Procedure
Section 1281.8 (or comparable law of the state in which the employee
works/worked, if applicable).

 

The claims which are to be arbitrated under this policy include, but are not
limited to any disputes related to this arbitration policy (including its
creation, terms, and enforceability), claims for wages and other compensation,
claims for breach of contract (express or implied), claims for violation of
public policy, wrongful termination, tort claims, claims for unlawful
discrimination and/or harassment (including, but not limited to, race, religious
creed, color, national origin, ancestry, physical disability, mental disability,
gender identity or expression, medical condition, marital status, age,
pregnancy, sex or sexual orientation) to the extent allowed by law, and claims
for violation of any federal, state, or other government law, statute,
regulation, or ordinance, except for claims for workers’ compensation and
unemployment insurance benefits (“Covered Disputes”).  Additionally, nothing in
this policy shall be interpreted to mean that employees are precluded from
filing complaints with the Equal Employment Opportunity Commission, the National
Labor Relations Board, or any similar state or local agency.

 

Except as otherwise provided in this policy and applicable law, the employee and
the Company agree to waive any right to have Covered Disputes heard or decided
through any type of court, judge, or jury trial or proceeding or any type of
administrative proceeding.  Employee and the Company also agree to waive any
right to have any Covered Disputes heard or decided through any type of
representative action (including class actions, class arbitrations, collective
actions, collective arbitrations, private attorney general actions, or
coordinated or consolidated arbitrations, actions, or proceedings).  Employee
and Employer also agree that any Covered Disputes can only be resolved through
final and binding arbitration between Employee and Employer.

 

The employee and the Company will select an arbitrator by mutual agreement.  If
the employee and the Company are unable to agree on a neutral arbitrator, either
party may elect to obtain a list of arbitrators from the American Arbitration
Association.

 

--------------------------------------------------------------------------------


 

The demand for arbitration must be in writing and must be made by the aggrieved
party within the statute of limitations period provided under applicable state
and/or federal law for the particular claim.  Failure to make a written demand
within the applicable statutory period constitutes a waiver to raise that claim
in any forum.  Arbitration proceedings will be held in Los Angeles County,
California (unless the employee works/worked in another state in which case the
arbitration will take place in the county in with the employee worked).

 

The arbitrator shall apply applicable state and/or federal substantive law to
determine issues of liability and damages regarding all claims to be arbitrated,
and shall apply the Federal Rules of Evidence to the proceeding.  The parties
shall be entitled to conduct reasonable discovery and the arbitrator shall have
the authority to determine what constitutes reasonable discovery.  The
arbitrator shall hear motions for summary disposition as provided in the Federal
Rules of Civil Procedure.

 

Within thirty days following the hearing and the submission of the matter to the
arbitrator, the arbitrator shall issue a written opinion and award which shall
be signed and dated.  The arbitrator’s award shall decide all issues submitted
by the parties, and the arbitrator may not decide any issue not submitted.  The
arbitrator shall prepare in writing and provide to the parties a decision and
award which includes factual findings and the reasons upon which the decision is
based.  The arbitrator shall be permitted to award only those remedies in law or
equity which are requested by the parties and allowed by law.

 

The decision of the arbitrator shall be binding and conclusive on the parties
and cannot be reviewed for error of law or legal reasoning of any kind. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction.

 

The cost of the arbitrator and other incidental costs of arbitration that would
not be incurred in a court proceeding shall be borne by the Company.  The
parties shall each bear their own costs and attorneys’ fees in any arbitration
proceeding, provided however, that the arbitrator shall have the authority to
require either party to pay the costs and attorneys’ fees of the other party, as
is permitted under federal or state law, as a part of any remedy that may be
ordered.

 

No employee or other Company representative can modify this policy in any manner
nor enter into any agreement that is contrary to this policy unless it is in
writing and signed by the Chief Executive Officer.  If any term, provision,
covenant or condition of this policy is held by a court of competent
jurisdiction or an arbitrator to be invalid, void, or unenforceable, the
remaining terms and provisions of this Policy will remain in full force and
effect and shall in no way be affected, impaired, or invalidated

 

 

Date:

December 29, 2014

 

By:

/s/James N. Harger

 

 

 

 

James N. Harger

 

--------------------------------------------------------------------------------
